Citation Nr: 0843109	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-09 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the reduction of the veteran's VA nonservice-
connected pension benefits based upon countable income was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from November 1971 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision letter of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, 
wherein the RO&IC reduced the veteran's nonservice-connected 
disability pension benefits based on excessive countable 
income, effective March 1, 2002.  The veteran timely appealed 
the RO&IC's July 2006 decision letter to the Board.  

The appeal is REMANDED to the RO&IC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

On his substantive appeal, VA Form 9, Appeal to the Board of 
Veterans' Appeals, received by the RO&IC in March 2007, the 
veteran indicated that he wanted to appear for a hearing 
before a Veterans Law Judge at a local Regional Office (RO) 
(i.e. Travel Board (TB) hearing).  In April 2007, the RO&IC 
received the veteran's request for a videoconference hearing 
with the Board in lieu of an "in person" hearing.  There is 
no indication in the record that a videoconference Board 
hearing has been scheduled, or that the veteran has withdrawn 
his hearing request.  Accordingly, this case must be remanded 
to afford the veteran the requested videoconference hearing.  
See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

Schedule a Board videoconference 
hearing at the RO in Philadelphia, 
Pennsylvania.  The veteran, his 
representative, Disabled American 
Veterans, should be notified of the 
date and time of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




